Citation Nr: 1226503	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-37 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran served in the Army/Air National Guard from September 1978 to October 1991 and had active military service from December 1990 to June 1991 during Operation Desert Shield/Storm.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2010, the Veteran was scheduled to testify during a videoconference hearing with a Veterans Law Judge but cancelled the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.


FINDINGS OF FACT

1.  An October 2000 RO decision denied the Veteran's claim for service connection for bronchial asthma on the basis that the evidence of record did not show treatment for, or diagnosis of, bronchial asthma in service and there was no medical evidence that the claimed disorder was caused by her military service.  An October 2001 rating decision denied her claim for service connection for bronchial asthma, finding no evidence of a chronic post-service bronchial condition incurred during active military service.  The Veteran was notified in writing of the RO's determinations and her appellate rights and did not appeal.  The decisions are final.

2.  The evidence added to the record since the October 2001 RO decision that denied service connection for bronchial asthma is cumulative and does not raise a reasonable possibility of substantiating the claim. 



CONCLSIONS OF LAW

1.  The October 2000 and October 2001 RO decisions that denied the claim service connection for bronchial asthma are final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence presented since the October 2001 RO decision that denied the claim for service connection for bronchial asthma is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a November 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Agency of Original Jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were essentially met in the November 2007 letter.  In the November 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured, to the extent available.

As set forth below, the VA has determined that Veteran's request to reopen her claim for service connection bronchial asthma must be denied.  The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of her claim.  Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorder and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds the duties to notify and assist have been met.

II. New and Material Evidence

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

An October 2000 RO rating decision denied the Veteran's claim for service connection for bronchial asthma on the basis that there was no evidence of treatment for, or diagnosis of, bronchial asthma in service.  The Veteran was notified in writing of the RO's determination and her appellate rights and did not appeal and that decision is final.  38 U.S.C.A. § 7105.

In a May 2001 letter, the RO advised the Veteran that her claim for service connection for asthma was going to be reviewed again in light of the VCAA.  An October 2001 RO decision denied the Veteran's claim for entitlement to service connection for bronchial asthma on the basis that there was no evidence that the claimed disability was incurred during active service.  The RO noted that the Veteran was treated for allergies prior to entering active duty and treated for bronchitis once while on active service (in December 1990), and found no evidence of treatment for asthma, or bronchitis, between December 1990 and November 1998.  The RO further found no evidence between the Veteran's acute bronchitis in 1990 and her treatment for bronchitis in November 1998 and the development of bronchial asthma in January 2000.  The Veteran was advised in writing of the RO's determination and her appellate rights and did not appeal.  The decision is final.  Id.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in October 2007.  The evidence added to the record since the October 2001 RO decision includes private medical records and statements, dated from October 1996 to September 2007 (some duplicative of those previously considered by the RO), VA medical records, dated from November 2007 to May 2008, and written statements from the Veteran in support of her claim.

The private medical records, dated from 1996 to 2007, show treatment for rhinitis and allergy testing by Dr. H.K. in 1998, and a diagnosis of asthma in 2000, but do not reflect any findings that the Veteran's asthma was related to military service.

The VA medical records show that, when first seen in the VA outpatient clinic in November 2007, the Veteran reported having asthma and being treated by Dr. K., an immunologist.  While reflective of a diagnosis of asthma, these records do not suggest that asthma had its onset during military service.

Also added to the record is the Veteran's substantive appeal received in December 2008 wherein she argued that she was exposed to burning oil well fires in service in Kuwait during Operation Desert Storm.  She said that, after service, she returned to work and experienced breathing difficulty that caused her chest to tighten.  She believed she was having an anxiety attack and her treating physician prescribed breathing treatments and injections by a specialist.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions such as the origin of pulmonary pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Thus, such evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it continues to fail to show that the Veteran has bronchial asthma due to active military service.  It does not include evidence suggesting that there are current bronchial asthma residuals that had their onset or are otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent evidence of chronic post service bronchial asthma residuals related to the Veteran's active military service or a service-connected disability.  In its November 15, 2007 letter, VA specifically asked the Veteran for any pertinent evidence or authorization to obtain such evidence and, in a November 27, 2007 signed statement, she indicated that she had no further evidence to submit.  

Consequently, the Board finds that the evidence received since the October 2001 RO decision that denied the claim for service connection for bronchial asthma is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  



	(CONTINUED ON NEXT PAGE)

As the evidence received since the October 2001 RO decision that denied the claim for service connection for bronchial asthma is not new and material, it follows that the claim for service connection for bronchial asthma may not be reopened. 


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for bronchial asthma is not reopened. 



____________________________________________
C.TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


